EXAMINER'S AMENDMENT 

This examiner’s amendment replaces the previous examiner’s amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Gottschalk on 1/22/2021.
The application has been amended as follows: 
	In the claims

	In claim 2, “the” in front of “bag” in line 1 has been deleted and --each-- has been inserted in place 

	In claim 8, in line 2, “bags” has been deleted and --containers-- inserted in place. 

	In claim 15:

 In line 3, -- wherein each of the first and second urine storage containers includes a cavity having a bag, the bag movable within the cavity between first and second volumes-- has been inserted between “containers” and the semi-colon ( “;”).

In line 13, “the bag, the electrical” has been deleted and replaced with --each bag, each electrical--. 

	Claim 16 has been cancelled. 

	In claim 18, the claim has been amended so as to depend from claim 15; in line 2, “the” in front “bag” has been deleted and replaced with --at least one--; in line 3 --at least one-- has been inserted between “the” and “bag.” 


Claims 1 - 3, 7-8, 13, 15, 18, and 20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIN DEERY/Primary Examiner, Art Unit 3754